Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action. Therefore, the claims filed on 04/21/2022 are entered and the 35 U.S.C. 112(a) and (b) rejections of the previous Office Action are withdrawn.
The claims entered on 04/21/2022 would be similarly rejected as provided in the Final Rejection filed on 01/24/2022 and thus will not be repeated herein.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Mauch states that the reinforcement elements #10/11 are wrapped irregularly around the reinforcement #2/4 and “in Fig. 6, the first and second reinforcement wrapping is spaced with distance E, as marked below, which has a different distance than between the second and third reinforcement wrapping, now indicated as “X”, which again is different to the distance F between the fourth and fifth wrapping,” Applicant is correct in that MPEP 2125 prevents the drawings from being relied upon for defining the precise proportions or to show particular sizes. Applicant is thus attempting to use the view in figure 6 of Mauch to show that since the second and third ribs from the left appear to be spaced at a different distance than the distance as denoted by element “E,” such a distance is thus different and cannot meet the limitations as presently defined, which is against the reading of MPEP 2125 as provided by Applicant. One of ordinary skill in the art would not look at figure 6 of Mauch and assume that the second and third ribs are spaced from one another at a different interval than the first and second ribs since Mauch explicitly defines the first spacing as being spacing “E” and the second spacing between the right two ribs as being spacing “F,” so as to show that no other repeating distances and spacings between turns is used since Mauch would instead have used different, non-contiguous letters in the alphabet or would have explicitly denoted such a spacing as being different from the earlier one. Applicant further appears to suggest that only a single wrapping for reinforcement means #10/11 is used when paragraph 101 at line 923 in the English translation explicitly teaches that several reinforcement means #10/11 are used in order to achieve the different winding requirements. Such disclosures and figures of Mauch would thus suggest to one of ordinary skill in the art that two separate, different spacings are provided between at least two respective ribs of each section and thus meets such limitations as presently defined.
Regarding Applicant’s arguments with respect “to the finding in the Action that the two left ribs have a same configuration even if there is a different distance between the second and third from the left ribs, this necessarily means that the two left ribs have a different configuration based on a different inclination as the winding pitch changes” along the second left rib, Applicant’s arguments suggest that there is only a single point along the length of the elongated reinforcement element #2/4 which comprises of spacing E between the first and second left ribs of the figure, which goes against the teachings of Mauch. Paragraph 101 at lines 918-921 of the English translation of Mauch disclose that “respective turns around the fiber bundles 2, 4 in their longitudinal extent are formed at a distance E and F from one another” and such reinforcement means are to be wound around the bundle #2/4, where the “respective turns” of such a passage suggests that each turn is to comprise of the same spacing between respective turns along the extent of such a turn and thus along the length direction of the elongated reinforcement element #2/4. Since the claims only define that such respective profiles are to comprise of “a same first/second configuration over a contiguous first/second length of the first/second anchor portion” and the first/second length is not specifically defined in terms of distance, the portions of such first and second left turns of figure 6 of Mauch which comprise of an constant “E” spacing would still meet such limitations as broadly defined even if Applicant’s arguments with respect to the “X” spacing were considered true. Applicant’s arguments are instead considered equivalent to the argument that the spacing between the rightmost rib #64 of length L2 of figure 7 of the present application and the leftmost rib #54 of the length L1 also requires a winding pitch change and thus a different rib spacing is present between such rib profiles. Such a reading would mean that a second anchoring portion consisting of at least two second ribs “having a same second configuration over an adjoining contiguous length” could not be met by Applicant’s reading of the prior art in view of the claim limitations of claim 1 since the first and second lengths are not adjoining and contiguous as defined. Thus, Applicant cannot apply such an interpretation of the prior art as argued and still allow the originally filed and disclosed invention to meet each and every feature as defined in claim 1. Applicant is considered to misinterpret the drawings and disclosure of Mauch that goes against the explicit teachings of Mauch as well as what one of ordinary skill in the art would considered Mauch to teach. Mauch is considered to render such profile features of claim 1 obvious and thus render the claimed invention obvious as explained in the previous Office Action. The rejections are considered proper and are upheld.
Applicant’s further arguments with respect to the dependent claims of claim 1 are based on the alleged allowable of claim 1 over the prior art rejections of the previous Office Action. Since the rejection of claim 1 is considered proper, the rejections of the dependent claims are also considered proper since all of the limitations are considered to be met by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635